In a proceeding to extend the time beyond the period prescribed by statute (Public Authorities Law, § 1212) for the commencement of an action against the New York City Transit Authority to recover damages for personal injury, the Authority appeals from an order of the Supreme Court, Kings County, dated June 24, 1963, which granted the claimant’s application and permitted her to serve and file a late summons and complaint “ without prejudice to any defense the defendant [the Authority] may be advised to interpose relating to the time limitation as to the commencement of the action ”. Order reversed on the law and the facts, without costs, and the application denied. Findings of fact implicit in the Special Term’s decision which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, upon the present record, there is no basis for excusing the plaintiff’s failure to commence the action within the time limited therefor by the unequivocal language of the statute (Public Authorities Law, § 1212). 'Contrary to the implicit findings of Special Term, we find that an agreement or understanding to extend the time did not arise by reason of the abortive settlement negotiations between the parties. In any event, the Special Term was without power to extend plaintiff’s time to commence suit more than seven months after the time therefor had expired (CPLR 201; former Civ. Prac. Act, § 99). Beldock, P. J., Ughetta, ICIeinfeld, Hill and Rabin, JJ., concur.